NUMBER 13-13-00371-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

PETER ANTHONY TRAYLOR,                                                                   Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On appeal from the 366th District Court
                             of Collin County, Texas.


                                             ORDER
                  Before Justices Garza, Benavides, and Perkes
                                Order Per Curiam

        Appellant, Peter Anthony Traylor, filed a notice of appeal with this Court from his

conviction in trial court cause number 366-82774-2010.1 Appellant's counsel has filed



1This case is before the Court on transfer from the Fifth Court of Appeals in Dallas pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West
2005).
an Anders brief. On December 18, 2015, this Court ordered the trial court to ensure that

appellant has the opportunity to fully examine the appellate record and notify this Court

as to the date upon which the appellate record was made available to appellant. See

Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Documentation filed with this

Court indicates that the appellate record was sent to appellant.

        Currently pending before the Court is appellant's request for extension of time to

file a pro se brief and request for an order to release appellant’s property which includes

appellant’s court documents. Appellant states that his court documents were not allowed

to be transferred with him and he is unable to prepare his brief.

       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before April 17, 2015, and it is

FURTHER ORDERED that the trial court notify this Court as to the date upon which the

appellate record was made available to appellant.

       Appellant’s motion for extension of time to file a pro se brief is GRANTED.

Appellant shall have thirty (30) days from the day the appellate record was first made

available to him to file his pro se brief with this Court. Appellant’s motion for an order to

release appellant’s property is DENIED.

       IT IS SO ORDERED.

                                                  PER CURIAM


Do not publish
Tex. R. App. P. 47.2(b).

Delivered and filed the
6th day of April, 2015.

                                             2